                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF VIRGINIA                               OCT 10 2019
                                      DANVILLE DIVISION

LINDSEY C.,                                        )
                                                   )
                  Plaintiff,                       )       Case No. 4:19cv00006
                                                   )
v.                                                 )       ORDER
                                                   )
ANDREW M. SAUL,                                    )       By: Hon. Jackson L. Kiser
Commissioner of Social Security,                   )           Senior United States District Judge
                                                   )
                  Defendant.                       )


          Upon consideration of the Report and Recommendation (“R&R”) filed by Magistrate

Judge Hoppe [ECF No. 19], Plaintiff’s Motion for Summary Judgment/Motion to Remand [ECF

No. 13], and the Commissioner’s unopposed Motion to Remand [ECF No. 18], it is hereby

ORDERED that the R&R is ADOPTED in its entirety,1 the Commissioner’s Motion to Remand

is GRANTED, and Plaintiff’s Motion for Summary Judgment/Motion to Remand is DENIED

AS MOOT. This matter is REMANDED to the Commissioner for further proceedings pursuant

to sentence four of 42 U.S.C. § 405(g).

          The clerk is directed to forward a copy of this Order to Magistrate Judge Hoppe and all

counsel of record, and to close this case.

          ENTERED this 10th day of October, 2019.



                                                   s/Jackson L. Kiser
                                                   SENIOR UNITED STATES DISTRICT JUDGE




1
    Although the parties have fourteen days to object to the R&R, neither party objects to a remand.
